DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 8-11 are objected to because of the following informalities:  
Claim 1, line 3 recites “the subject medical syringe” but should read “the medical syringe” to be consistent what is recited in claim 1, line 1.
Claim 1, line 4 recites “and end plug” but should read “and an end plug” due to the lack of an article.
Claim 6, line 2 recites “thumb cap” but should read “the thumb cap” due to the lack of an article.
Claim 8, line 2 recites “the needle” but should read “the forwardly projecting needle” to be consistent what is recited in claim 1, line 2.
Claim 9, line 2 recites “the needle” but should read “the forwardly projecting needle” to be consistent what is recited in claim 1, line 2.
Claim 10, line 5 recites “subject medical syringe” but should read “medical syringe” to be consistent what is recited in claim 10, line 1.
Claim 10, line 6 recites “and end plug” but should read “and an end plug” due to the lack of an article.
Claim 11, line 1 recites “the thumb force” but should read “the forwardly directed thumb force” to be consistent what is recited in claim 10, line 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a depth-to-diameter ratio”, however it is unclear if the Applicant is referring to the “depth-to-diameter ratio” in claim 4, line 2 or a completely different ratio. For purposes of examination, the Examiner will interpret it as being the same ratio.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 10;3 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US Publication 2011/0230844 A1) in view of Morgan (US Publication 2009/0182284 A1).
Regarding claim 1, Shaw discloses a medical syringe (30, Fig. 1) having a barrel (32), a plunger (72) slidably engaging an inside wall of the barrel (Figs. 5-6) and a forwardly projecting needle (48) that is selectively retractable following use (Figs. 5-6), the subject medical syringe further comprising a plunger handle (74) with a thumb cap (Rear 74) and end plug (84) that cooperate to form surface against which a forwardly directed thumb force is applied by a user (Paragraphs 58 and 61).  
Shaw is silent regarding
the thumb cap and end plug cooperate to form a rearwardly facing concave pressure application surface (CPAS).
Morgan teaches a medical syringe (100, Fig. 1) having a barrel (106), a plunger (110) and a forwardly projecting needle (406), the subject medical syringe further comprising a plunger handle (110) that forms a rearwardly facing concave pressure application surface (CPAS) (302) against which a forwardly directed thumb force is applied by a user (Paragraph 56).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the surface that the thumb cap and end plug cooperatively form of Shaw to incorporate the teachings of Morgan to incorporate a rearwardly facing concave pressure application surface (CPAS) in order to form a depression for receiving the patient’s finger or other parts of the patient’s hand during the use of the syringe, which aids in preventing the patient’s finger or hand from slipping from the top surface of the plunger, thereby making the self-injection safer (Paragraph 56).
Regarding claim 2, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the end plug has a concave proximal end surface (Image 1, which modified by Morgan would teach being concave) disposed in juxtaposition to and cooperatively aligned with and abutting a cooperatively curved, inwardly facing concave surface of the thumb cap (Image 1, which modified by Morgan would teach being cooperatively curved, inwardly facing concave).  
Image 1:

    PNG
    media_image1.png
    342
    723
    media_image1.png
    Greyscale

Regarding claim 3, Shaw in view of Morgan disclose the medical syringe of claim 2 wherein the cooperatively curved, inwardly facing concave surface of the thumb cap extends rearwardly from an outside edge of the end plug (Image 1) to a circumferentially extending rear edge of the thumb cap (Image 1).  
Regarding claim 4, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the CPAS is coaxially aligned with the plunger handle (Fig. 5, Shaw, Fig. 8, Morgan). 
Morgan further discloses that the shape of the concave plunger pad 302 forms a depression for receiving the patient's finger or other parts of the patient's hand during the use of the syringe, which aids in preventing the patient's finger or hand from slipping from the top surface of the plunger pad 302, thereby making the self-injection safer (Paragraph 56).
Shaw in view of Morgan are silent regarding
wherein the CPAS has a depth-to-diameter ratio ranging from about 0.06 to about 0.085.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the CPAS have a depth-to-diameter ratio ranging from about 0.06 to about 0.085 since a depth-to-diameter ratio is the result of routine optimization. In particular, since Shaw in view of Morgan teaches a concave surface to prevent slippage, it would have been obvious to have the CPAS have a depth-to-diameter ratio ranging from about 0.06 to about 0.085 since determining the depth-to-diameter ratio for optimal results requires routine skill in the art. 
Regarding claim 5, Shaw in view of Morgan disclose the medical syringe of claim 4 wherein the CPAS is coaxially aligned with the plunger handle (Fig. 5, Shaw, Fig. 8, Morgan).
Morgan further discloses that the shape of the concave plunger pad 302 forms a depression for receiving the patient's finger or other parts of the patient's hand during the use of the syringe, which aids in preventing the patient's finger or hand from slipping from the top surface of the plunger pad 302, thereby making the self-injection safer (Paragraph 56).
Shaw in view of Morgan are silent regarding
wherein the CPAS has a depth-to-diameter ratio of about 0.078.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the CPAS have a depth-to-diameter ratio of about 0.078 since a depth-to-diameter ratio is the result of routine optimization. In particular, since Shaw in view of Morgan teaches a concave surface to prevent slippage, it would have been obvious to have the CPAS have a depth-to-diameter ratio of about 0.078 since determining the depth-to-diameter ratio for optimal results requires routine skill in the art. 
Regarding claim 6, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the plunger handle and thumb cap are integrally molded from a thermoplastic resin (Paragraphs 4, 10, 43, and 58, Shaw).  
Regarding claim 7, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the end plug is molded from a thermoplastic resin (Paragraphs 4, 10, 43, and 58, Shaw) and frictionally engages a rearwardly facing aperture in the thumb cap (Fig. 5 and Paragraph 43, Shaw).  
Regarding claim 8, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the plunger handle is vented to release pressurized air between the thumb cap and the end plug when the needle is retracted (Paragraph 43, Shaw).  
Regarding claim 9, Shaw in view of Morgan disclose the medical syringe of claim 1 wherein the thumb cap is nestable inside a rearwardly facing opening of the barrel (90, Shaw) after the needle is retracted (Fig. 6, Shaw).  
Regarding claim 10, Shaw discloses a method for administering injections more smoothly and with less discomfort to a user and a patient by selecting and providing a medical syringe (30, Fig. 1) having a barrel (32), a plunger (72) slidably engaging an inside wall of the barrel (Figs. 5-6) and a forwardly projecting needle (48) that is selectively retractable following use (Figs. 5-6), the subject medical syringe further comprising a plunger handle (74) with a thumb cap (Rear 74) and end plug (84) that cooperate to form a surface against which a forwardly directed thumb force can be applied by a user (Paragraphs 58 and 61); and thereafter applying a forwardly directed thumb force to the CPAS while administering an injection (Paragraphs 58 and 61).  
Shaw is silent regarding
the thumb cap and end plug cooperate to form a rearwardly facing concave pressure application surface (CPAS).
Morgan (US Publication 2009/0182284 A1) teaches a method for administering injections more smoothly and with less discomfort to a user and a patient by selecting and providing a medical syringe (100, Fig. 1) having a barrel (106), a plunger (110) and a forwardly projecting needle (406), the subject medical syringe further comprising a plunger handle (110) that forms a rearwardly facing concave pressure application surface (CPAS) (302) against which a forwardly directed thumb force can be applied by a user (Paragraph 56); and thereafter applying a forwardly directed thumb force to the CPAS while administering an injection (Paragraphs 56 and 80).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the surface that the thumb cap and end plug cooperatively form of Shaw to incorporate the teachings of Morgan to incorporate a rearwardly facing concave pressure application surface (CPAS) in order to form a depression for receiving the patient’s finger or other parts of the patient’s hand during the use of the syringe, which aids in preventing the patient’s finger or hand from slipping from the top surface of the plunger, thereby making the self-injection safer (Paragraph 56).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Publication 2011/0230844 A1) in view of Morgan (US Publication 2009/0182284 A1) further in view of Smith et al. (US Publication 2006/0223027 A1).
Regarding claim 11, Shaw in view of Morgan disclose the method of claim 10, but is silent regarding wherein the thumb force is applied to the CPAS while administering an injection of fluid characterized as having a "high viscosity."
Smith teaches wherein a force is applied while administering an injection of fluid characterized as having a "high viscosity." (124, Paragraphs 27-28 and 39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection of fluid of Shaw in view of Morgan to incorporate the teachings of Smith to incorporate being characterized as having a “high viscosity” in order to provide a variety of injection fluids used with the syringe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783